In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1926V
                                        UNPUBLISHED


    LISA ADAMS,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: June 7, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On December 19, 2019, Lisa Adams filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (SIRVA) caused by an influenza (flu) vaccination received on November
10, 2018. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On May 20, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Respondent concluded that “[P]etitioner’s alleged injury is consistent with a SIRVA injury,
as defined on the Vaccine Injury Table.” Id. at 3. Specifically, Respondent found that

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
[P]etitioner had no history of pain, inflammation, or dysfunction of the left shoulder;
medical records document that the shoulder pain occurred within 48 hours after
vaccination; the pain was limited to the shoulder in which the vaccine was administered;
and no other condition or abnormality has been identified to explain petitioner’s shoulder
pain . . . . Additionally, based on the medical records outlined above, [P]etitioner suffered
the residual effects of the condition for more than six months. Therefore, based on the
record as it now stands, [P]etitioner has satisfied all legal prerequisites for compensation
under the Act. Id. (Citations omitted). Respondent further agrees that the scope of
damages to be awarded is limited to Petitioner’s SIRVA and its related sequelae. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2